Citation Nr: 1117700	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an earlier effective date than November 1, 2005, for a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 50 percent prior to October 4, 2005, and greater than 70 effective November 1, 2005, for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim of service connection for PTSD and assigned a 50 percent rating effective April 15, 2004.  An RO hearing was held on the Veteran's appeal in February 2007.

In November 2005, the RO assigned a temporary total disability rating for the Veteran's service-connected PTSD effective October 4, 2005, because of a hospitalization over 21 days.  The RO also assigned a 50 percent rating for PTSD effective November 1, 2005.  This decision was issued to the Veteran and his service representative in December 2005.  Because the temporary total disability rating for PTSD is the maximum rating available for this disability, the Veteran's appeal for a higher initial rating for PTSD is moot between October 4, 2005, and November 1, 2005. 

This matter also is on appeal of an April 2008 rating decision in which the RO assigned a higher initial 70 percent rating for PTSD effective November 1, 2005.  Because the initial ratings assigned to the Veteran's service-connected PTSD are not the maximum rating available for this disability, except as noted between October 4, 2005, and November 1, 2005, when a temporary total disability rating was assigned, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Although the Veteran initially requested a Travel Board hearing in March 2009, he subsequently withdrew this request in April 2009.


FINDINGS OF FACT

1.  In a rating decision dated on August 12, 2002, and issued to the Veteran and his service representative on August 21, 2002, the RO denied the Veteran's request to reopen a previously denied claim of service connection for PTSD; this decision was not appealed and became final.

2.  In a letter dated on April 14, 2004, and date-stamped as received by the RO on April 15, 2004, the Veteran, through his service representative, filed a request to reopen his previously denied service connection for PTSD; attached to this claim was a copy of VA outpatient treatment records showing a diagnosis of PTSD.

3.  In the currently appealed rating decision dated on December 13, 2004, and issued on December, 28, 2004, the RO essentially reopened and granted the Veteran's claim of service connection for PTSD, assigning a 50 percent rating effective April 15, 2004.

4.  In statements on a signed VA Form 21-4138 dated on October 11, 2005, and date-stamped as received by the RO on October 18, 2005, the Veteran disagreed with the 50 percent rating assigned for his service-connected PTSD and requested a 70 percent rating; the RO properly interpreted this VA Form 21-4138 as a notice of disagreement with the December 2004 rating decision assigning a 50 percent rating for PTSD.

5.  The Veteran was hospitalized at a VA Medical Center for treatment of his service-connected PTSD between October 4, 2005, and October 26, 2005; he was awarded a temporary total disability rating for PTSD effective October 4, 2005, to November 1, 2005, based on this hospitalization.

6.  It is not factually ascertainable that the Veteran's service-connected PTSD worsened within the one-year period prior to November 1, 2005, with the exception of his voluntary hospitalization between October 4, 2005, and October 26, 2005.

7.  Prior to October 4, 2005, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity; there is no evidence of deficiencies in most areas or total occupational and social impairment.

8.  Between November 1, 2005, and July 16, 2007, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with deficiencies in most areas; there is no evidence of total occupational and social impairment during this time period.

9.  On VA examination on July 16, 2007, there is competent evidence that the Veteran experiences total occupational and social impairment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 1, 2005, for a 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2010).

2.  The criteria for an initial rating greater than 50 percent prior to October 4, 2005, and greater than 70 percent between November 1, 2005, and July 16, 2007, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

3.  The criteria for a 100 percent rating effective July 16, 2007, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's claims are "downstream" elements of the RO's grant of service connection for PTSD in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In September 2004 and in June 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

Additional notice of the five elements of a service-connection claim was provided in the June 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than November 1, 2005, for a 70 percent rating for PTSD.  The evidence also does not support assigning higher initial ratings for PTSD, at least prior to July 16, 2007.  Thus, any failure by the RO to provide notice as to the disability rating under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2004 VCAA notice was issued prior to the currently appealed rating decision issued in December 2004; thus, this notice is timely.  Any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  The Board notes in this regard that the Veteran submitted a report of earnings history which he had obtained from the SSA; when he submitted this report to VA in July 2005, however, he did not contend - and the evidence did not show - that he was receiving SSA disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  There is no duty to provide an additional examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date earlier than November 1, 2005, for the 70 percent rating for his service-connected PTSD.  He has contended that an administrative error by VA in 1985 resulted in the assignment of a different claim file number than the one currently assigned to his VA claim requires the award of an earlier effective date due to this error.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

As relevant to the Veteran's earlier effective date claim for PTSD, a 50 percent rating is assigned under DC 9411 for occupational and social impairment with reduced reliability, and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411 (2010).

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective work relationships.  Id.

A 100 percent rating is assigned for PTSD with total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that the preponderance of the evidence is against assigning an effective date earlier than November 1, 2005, for a 70 percent rating for the Veteran's service-connected PTSD.  The Veteran has contended that VA error in assigning an incorrect claim number to his claim in 1985 meant that medical evidence which should have been associated with his claims file was not, in fact, associated properly and he was denied compensation for his service-connected PTSD to which he was entitled at that time.  With regard to this assertion, the Board notes that a review of the claims file shows that, when he originally filed a claim of service connection for PTSD on a VA Form 21-526 which was date-stamped as received by the RO on March 22, 1985, the Veteran provided his correct VA claim number.  Unfortunately, it appears that RO personnel entered the last 4 digits of the Veteran's VA claim number incorrectly on this form.  Both the Veteran and the RO continued to use the incorrect claim number in subsequent correspondence and rating decisions issued between March 1985 until the error was discovered and corrected by RO personnel (and not by the Veteran) in a May 1998 Deferred Rating Decision.  There is no indication in any correspondence between VA and the Veteran dated between March 1985, when the erroneous VA claim number was entered in to VA's system, and May 1998, when the Veteran's claim number was corrected, that either VA or the Veteran realized that an error had been made with respect to his claim number.  More importantly, there is no indication that any evidence received by VA between March 1985 and May 1998 in support of the Veteran's service connection claim for PTSD was misplaced or not associated with his claims file as a result of VA's apparent administrative error.  The Board notes in this regard that, although the Veteran filed for service connection for PTSD repeatedly during this 13-year period, his claim was denied repeatedly because there was no PTSD diagnosis in the available VA and private medical records.  There also is no indication in the claims file that any evidence received since May 1998 in support of the Veteran's service connection claim for PTSD was not associated with his claims file because of VA's administrative error in assigning the wrong claim number to the Veteran's claims file in March 1985.  The Veteran has not identified or submitted any competent evidence to support his assertion that VA error in using the wrong claim number between March 1985 and May 1998 resulted in the denial of any benefits to which he was entitled during this 13-year time period.  Accordingly, to the extent that the Veteran claims entitlement to an earlier effective date based on VA's apparent error in using an incorrect claim number between March 1985 and May 1998, the Board finds this argument to be without merit.

As noted, in the currently appealed rating decision issued in December 2004, the RO essentially reopened and granted the Veteran's claim of service connection for PTSD and assigned a 50 percent rating effective April 15, 2004.  The Veteran timely disagreed with this decision in statements on a VA Form 21-4138 dated on October 11, 2005, and date-stamped as received by the RO on October 18, 2005, seeking a higher initial rating for PTSD.  The Veteran also filed a claim for a temporary total disability rating for PTSD based on hospitalization on a VA Form 21-4138 dated on October 13, 2005, and date-stamped as received by the RO on October 20, 2005.  In a November 2005 rating decision, the RO assigned a temporary total disability rating for PTSD effective October 4, 2005, and continued the initial 50 percent rating for PTSD effective November 1, 2005.  In an April 2008 rating decision, the RO assigned a higher initial 70 percent rating for PTSD effective November 1, 2005.

The competent evidence does not show that, prior to November 1, 2005, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas such that an effective date earlier than November 1, 2005, for a 70 percent rating for PTSD is warranted.  Instead, the competent evidence shows that the Veteran's service-connected PTSD was manifested by, at worst, complaints of depression and irritability (as noted on VA outpatient treatment in January 2005).  In January 2005, the Veteran also reported problems controlling his anger, dysfunctional sleep, and recurrent depression.  He denied any current suicidal or homicidal ideation.  It was noted that the Veteran last had been seen by VA in July 2003.  The Veteran reported that he had maintained his sobriety for 3 years and planned on living in a residential alcohol dependency recovery program.  The diagnosis was PTSD.  The Veteran was seen repeatedly by a VA social worker in 2005 as part of his recovery from alcohol dependency and was diagnosed as having alcohol dependence in remission on repeated visits with his VA social worker.  It also appears that the Veteran lived in a residential alcohol dependency recovery program beginning in February 2005.

A review of the Veteran's VA hospitalization records dated between October 4, 2005, and October 26, 2005, shows that he sought a formal voluntary admission to a VA Medical Center on October 4, 2005.  On admission, he complained of being nervous and hypervigilant, isolating himself, having sleeping problems with nightmares and night sweats, experiencing mood swings and anxiety, having flashbacks and problems controlling his anger, and intrusive thoughts.  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed full orientation, no bizarre tics or mannerisms, a depressed mood, and no evidence of any psychosis.  Cognition appeared at baseline.  The Veteran's GAF score was 45/46, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The final diagnoses included PTSD.  The Veteran was discharged on October 26, 2005.

The Board acknowledges that the Veteran was hospitalized for more than 21 days at a VA Medical Center for treatment of his service-connected PTSD between October 4 and 26, 2005.  Based on this hospitalization, the RO properly assigned a temporary total disability rating for the Veteran's service-connected PTSD between October 4, 2005 (the day of his voluntary hospital admission), and November 1, 2005 (the first day of the month after his hospital discharge).  See 38 C.F.R. § 4.29.  The RO also properly determined that November 1, 2005, was the appropriate effective date for the higher initial 70 percent rating assigned for the Veteran's service-connected PTSD because that was the first date it was factually ascertainable that this disability had worsened following the Veteran's voluntary hospitalization for PTSD.  See 38 C.F.R. §§ 3.157, 3.400(o)(2), 4.130, DC 9411.  Thus, the Veteran's claim for an effective date earlier than November 1, 2005, for a 70 percent rating for PTSD is denied.

Higher Initial Ratings for PTSD

The Veteran also contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that his service-connected PTSD has been totally disabling for years, including throughout the pendency of this appeal, and he is entitled to a 100 percent rating for PTSD.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling prior to October 4, 2005, as 100 percent disabling effective October 4, 2005 (based on hospitalization for more than 21 days), and as 50 percent disabling effective November 1, 2005, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2010); see also 38 C.F.R. § 4.29 (2010) (discussing criteria for temporary total disability ratings based on hospitalization).

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 50 percent prior to October 4, 2005.  The competent evidence does not show that, prior to this date, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas or by total occupational and social impairment (i.e., a 70 percent or 100 percent rating, respectively) such that an initial rating greater than 50 percent is warranted for this time period.  Id.  The Veteran's service treatment records show that he was not diagnosed as having PTSD during active service.  His available service personnel records show that he served in the Republic of Vietnam between September 1968 and September 1969 and participated in counterinsurgency operations and in operations against communist aggression (Viet Cong) in Da Nang, Vietnam.  The competent evidence shows that, on VA outpatient treatment in January 2003, the Veteran described his in-service stressors from his period of service in Vietnam.  The Veteran's GAF score was 42/44, indicating serious symptoms.  The diagnoses included prolonged PTSD.

In July 2003, the Veteran's complaints included sleep disturbance and problems with concentration.  He reported that he was able to get back to sleep despite frequent awakenings and was in bed for 6-8 hours a night.  His appetite was good.  His energy was not too bad.  He reported that he sometimes heard voices but knew they were not real and ignored them.  He was not distressed by the voices that he heard.  His sexual function was intact.  Mental status examination of the Veteran showed no signs of psychosis, no evidence of suicidal ideation, and basic reasoning was intact.  The assessment included combat related PTSD.

In April 2004, the Veteran complained of middle insomnia from nightmares of events in Vietnam and friends he lost although he was able to go back to sleep.  It was noted that the Veteran was neat, clean, and casually dressed.  No cognitive dysfunction or suicidal or homicidal ideation was noted.  The Veteran's GAF score was 42, indicating serious symptoms.  The diagnosis was PTSD.

On VA examination in September 2004, the Veteran's complaints included sleep disturbance.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  This examiner noted that, when asked about his in-service stressors, the Veteran spoke in general terms and referred the examiner to his claims file.  The Veteran had been admitted for substance abuse 5 times since 1998 and finally achieved sobriety in 2002.  He reported having few friends and tending to isolate himself.  Mental status examination of the Veteran showed full orientation and no suicidal or homicidal ideation, psychosis, flashbacks, hallucinations, delusions, panic attacks, or pressured speech.  The Veteran was very calm when he spoke about his struggles in life.  He talked of problems trusting and difficulty functioning which he related to his PTSD.  The VA examiner opined that, although there was some documentation of treatment for PTSD as well as complaints of sleep disturbance, there also was a history of heavy substance abuse which was in remission currently.  The VA examiner stated that there needed to be further verification of the Veteran's claimed in-service stressors because he was able to speak only in general terms and referred the examiner to his claims file.  Because the Veteran's VA records documented some evidence of PTSD, the VA examiner concluded that, at best, a provisional diagnosis of PTSD could be made pending further verification.  The Veteran's GAF score for the provisional diagnosis of PTSD was 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The diagnoses included a provisional diagnosis of PTSD.  

As noted above, the Veteran was seen in several group therapy sessions for treatment of his service-connected PTSD while in a residential alcohol dependency recovery program beginning in February 2005.  The psychologists who saw the Veteran in these group therapy sessions continued to diagnose him as having PTSD.  As also noted above, the Veteran entered a VA hospital voluntarily for treatment of his service-connected PTSD on October 4, 2005.

The Board acknowledges the Veteran's assertions that his service-connected PTSD is more disabling than currently evaluated prior to October 4, 2005.  There is no indication in the competent evidence, however, that the Veteran's service-connected PTSD was manifested by either occupational and social impairment with deficiencies in most areas or by total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411, respectively) such that an initial rating greater than 50 percent for PTSD prior to October 4, 2005, is warranted.  See 38 C.F.R. § 4.130, DC 9411.  The evidence shows instead that, prior to this date, the Veteran's service-connected PTSD was manifested by, at worst, complaints of sleep disturbance and middle insomnia due to nightmares of what happened in Vietnam (as noted on VA outpatient treatment in July 2003 and in April 2004).  VA examination in September 2004 showed full orientation and found no suicidal or homicidal ideation, psychosis, flashbacks, hallucinations, delusions, panic attacks, or pressured speech.  The VA examiner concluded that, at best, the Veteran had a provisional diagnosis of PTSD because there was limited evidence of his claimed in-service stressors, complaints of sleep disturbance, and evidence of significant substance abuse in the past.  The Veteran's GAF scores obtained prior to October 4, 2005, also show, at worst, serious symptoms attributable to his service-connected PTSD.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 50 percent prior to October 4, 2005, for his service-connected PTSD.  Accordingly, the Board finds that the criteria for an initial rating greater than 50 percent prior to October 4, 2005, for PTSD, are not met.  Id.

The Board also finds that the evidence supports assigning a 100 percent rating effective July 16, 2007, for the Veteran's service-connected PTSD.  The Veteran has contended that he is entitled to a 100 percent rating for PTSD at least as of November 1, 2005 (the first day of the month following his hospital discharge) because his PTSD has resulted in total disability since that date.  Prior to July 16, 2007, however, there is no indication in the competent evidence that the Veteran's service-connected PTSD resulted in total occupational and social impairment such that an initial rating greater than 70 percent effective November 1, 2005, for PTSD is warranted.  See 38 C.F.R. § 4.130, DC 9411.  As noted above, the Veteran was hospitalized between October 4 and 26, 2005, for treatment of his service-connected PTSD and a temporary total disability rating is in effect for PTSD based on this hospitalization between October 4, 2005, and November 1, 2005.  See 38 C.F.R. § 4.29.  The competent evidence shows that, prior to VA examination on July 16, 2007, the Veteran's service-connected PTSD resulted in, at worst, occupational and social impairment with deficiencies in most areas since November 1, 2005.  There is no indication of total disability due to PTSD between November 1, 2005, and July 16, 2007, such that an initial rating greater than 70 percent for PTSD is warranted during this time period.  Id.

On VA outpatient treatment in February 2006, the Veteran reported that he was doing well on 2 different medications.  He worried that he could relapse into alcohol usage but denied any urges at present.  He also reported that his sleep was reasonable.  No suicidal or homicidal ideation was present.  The assessment was PTSD.

In April 2006, the Veteran reported that he continued to experienced PTSD symptoms and his sleep seemed to helped by medication.  He also denied experiencing any adverse drug reactions from the medications he was taking to treat his PTSD.  The assessment was unchanged.

In August 2006, the Veteran's complaints included anger control problems and a panic-like feeling at times.  It was noted that he continued to live in a residential alcohol dependency recovery program.  He was fairly neat and clean in appearance and had full orientation.  There was no current suicidal or homicidal ideation.  The assessment was unchanged.

On VA examination on July 16, 2007, the Veteran complained that he lost control "many times a day" and his PTSD symptoms were getting worse.  He reported that, although he had tried several medications, none of them helped with his PTSD symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and VA outpatient treatment records and examination reports.  He reported that his PTSD symptoms included nightmares every night, flashbacks, mood swings, depression, anxiety, and anger.  He also reported being unable to sleep and could not be around people.  He felt that the only way he could help himself is by isolating and being away from things which would trigger his mood swings, anger, and depression.  He reported experiencing side effects from the medications he was taking to treat his PTSD, including drowsiness, confusion, and memory problems.  He also reported having no friends.  He denied any activities, leisure pursuits, or hobbies.  

Mental status examination of the Veteran in July 2007 showed full orientation.  He was well-groomed, very angry and irritable, and answered questions appropriately.  He rambled about his treatment for PTSD.  He was very angry and frustrated with the government and the system but his thought process was clear.  He admitted to hearing voices but he had no clue who was talking to him and tried to ignore the voices.  There was no command hallucination.  He denied any suicidal or homicidal thoughts.  He was able to maintain personal hygiene.  He reported a severe memory problem with concentration and focusing.  He could not remember even 1 out of 3 objects.  There was no obsessive or ritualistic behavior.  Speech was clear, fluent, and goal-directed.  He appeared very angry and depressed.  His impulse control was fairly good.  He did not act out in an agitated manner.  He reported that he did not sleep at night and barely got 2-3 hours of sleep.  He also reported again that his medications were not helpful with his sleep.  The Veteran's GAF score was 45, indicating serious symptoms.  The diagnoses included chronic PTSD and Alcohol dependence in full remission.  Significantly, the examiner's assessment was that the Veteran's disability was "[s]evere due to physical, emotional, psychological impairment."  The examiner noted further that the Veteran was unable to hold a job, and unable to have a relationship with anyone, including family relationships.  He was noted to isolate, continued to have mood swings and was very angry.  The examiner remarked that the Veteran was unable to function in society at this time the way he sees it, and "likes to be alone in the wilderness."  .

On VA examination on January 16, 2008, the Veteran's complaints included an irritable temper, mood instability, sleep disturbance, anxiety attacks, intrusive thoughts and flashbacks to his Vietnam experiences, and survivor's guilt.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records and examination reports.  The Veteran reported having a very poor social life, no friends, and few leisure activities.  He also stated that he was divorced and did not see any of his 5 children.  He stated further that he had held over 50 jobs since active service because of problems he attributed to his service-connected PTSD.  Mental status examination of the Veteran showed he wore disheveled clothes, his speech was loud, his attitude was suspicious, and he was irritable.  He was oriented fully and had unremarkable thought process and content.  He reported that his sleep was disturbed and he was angry all of the time.  There was no obsessive or ritualistic behavior.  The Veteran reported occasional anxiety attacks.  He denied any homicidal thoughts but reported periodic suicidal thoughts but no plan or current intent.  He had fair impulse control.  He did not always take a bath every day.  His PTSD interfered with his activities of daily living.  He was unshaven and disheveled in appearance.  His remote, recent, and immediate memory were normal and he was able to give a good history.  The Veteran's GAF score was 39, indicating some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The VA examiner stated that the Veteran's service-connected PTSD had continued to decline since his most recent VA examination of July 16, 2007.  This examiner also stated that the Veteran had total occupational and social impairment due to signs and symptoms of his service-connected PTSD.  The examiner's rationale was that the Veteran isolated himself, was divorced, did not see any of his 5 children, and had held over 50 jobs in the previous 38 years.  The diagnoses included PTSD secondary to Vietnam War experiences.

The Board notes that, between November 1, 2005, and VA examination on July 16, 2007, the competent evidence indicated that the symptomatology attributable to the Veteran's service-connected PTSD resulted in no more than occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411.  Given the Veteran's worsening PTSD symptomatology, as documented on VA examination on July 16, 2007, and especially in light of the VA examiner's specific finding on VA examination on that date that the Veteran was unable to hold a job, and unable to have a relationship with anyone, including family relationships, which equates by a reasonable interpretation to evidence of total occupational and social impairment due to the signs and symptoms of the Veteran's PTSD, the Board finds that a 100 percent rating effective July 16, 2007, for PTSD is warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran has been awarded the maximum schedular rating available for his service-connected PTSD effective July 16, 2007, in this decision (as discussed above).  See 38 C.F.R. § 4.130, DC 9411 (2010).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the 100 percent rating assigned for the Veteran's PTSD effective July 16, 2007, contemplates total disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran only was hospitalized between October 4 and 26, 2005, for treatment of his service-connected PTSD.  The Veteran has asserted that his service-connected PTSD interfered with his post-service employment.  The competent evidence suggests that Veteran has experienced periods of homelessness and alcohol dependency in this past which may have contributed to employment problems.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
ORDER

Entitlement to an earlier effective date than November 1, 2005, for a 70 percent rating for PTSD is denied.

Entitlement to an initial rating greater than 50 percent prior to October 4, 2005, and greater than 70 percent between November 1, 2005, and July 16, 2007, for PTSD is denied.

Entitlement to a 100 percent rating effective July 16, 2007, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


